Name: Council Regulation (EEC) No 530/77 of 14 March 1977 amending for the third time Regulation (EEC) No 1163/76 as regards the extension of the time limits for lodging applications for conversion premiums in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 3 . 77 Official Journal of the European Communities No L 69/3 COUNCIL REGULATION (EEC) No 530 /77 of 14 March 1977 amending for the third time Regulation (EEC) No 1163/76 as regards the exten ­ sion of the time limits for lodging applications for conversion premiums in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 163/76 of 17 May 1976 on the granting of a conver ­ sion premium in the wine sector ('), as last amended by Regulation (EEC) No 3141 /76 (2 ), and in particular Article 4 (.5 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1163/76 provides that applications for conversion premiums are to be lodged for the 1977/78 and 1978 /79 wine years by 1 April of the year preceding the grubbing-up operations ; whereas this means that there is a further harvest between the time of the application and the grub ­ bing-up operation ; whereas experience shows that vine growers prefer to take this decision on grub ­ bing-up after the harvest ; whereas the time limits for lodging the applications should therefore be extended to 31 December, HAS ADOPTED THIS REGULATION : Article 1 In the second and third indents of Article 3 ( 1 ) of Regulation (EEC) No 1163/76 the dates '1 April 1977 ' and '1 April 1978 ' are hereby replaced by '31 December 1977' and '31 December 1978 ' respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1977 . For the Council The President }. SILKIN (') OJ No L 135 , 24 . S. 1976 , p . 34 . (') O ) No L 354 , 24 . 12 . 1976 , p . 5 .